42 F.3d 1386
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie L. SLATER, Sr., Plaintiff Appellant,v.Joe NEWMAN;  Herb Goldsmith;  Department of JuvenileServices, Defendants Appellees.Willie L. SLATER, Sr., Plaintiff Appellant,v.David STROTHERS;  Kevin Mcleod, Defendants Appellees.
Nos. 94-1677, 94-1678.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 5, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-93-2367-HM, CA-93-2368-HM)
Willie L. Slater, Sr., appellant pro se.  John Joseph Curran, Jr., Atty. Gen., Bruce Paige Martin, Asst. Atty. Gen., Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
In these consolidated appeals, Appellant appeals from district court orders that granted summary judgment to the Defendants in his Title VII action and denied reconsideration of those orders.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*  Slater v. Newman, No. CA-93-2367-HM;  Slater v. Strothers, No. CA-93-2368-HM (D. Md. Apr. 21 and May 6, 1994).  We deny Appellant's motions for summary judgment and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although the district court failed to give the notice required by  Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), we find the error harmless.  In Appellant's motion for reconsideration he failed to contest his deposition concession that he had not filed a timely Equal Employment Opportunity Commission charge, which provided the basis for the district court's judgment